Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
The most pertinent prior art is Maev US 20130289895. This prior art teaches the concept of using ultrasonic waves to test for adhesion between 2 elements but this prior art is silent regarding “maintaining a predetermined phase difference between the first echo returned from the sample and a first reference signal representative of the first burst supplied to the sample; generating a second burst of ultrasonic waves at a second frequency for a second predetermined duration, wherein the second frequency is incremented from the first frequency; supplying the second burst into a sample; measuring a second echo of the ultrasonic waves from the interface; maintaining the predetermined phase difference between the second echo returned from the sample and a second reference signal representative of the second burst supplied to the sample” in claims 1 and 11 and “a processor configured to monitor the first echo returned from the sample and a first reference signal representative of the first burst supplied to the sample, wherein the ultrasonic wave generator and the ultrasonic transducer are configured to provide bursts of different pulse widths, amplitudes and frequencies to the sample and the processor is configured to track cavity resonance as the amplitude of the bursts increase until the processor obtains a range of amplitudes and frequency shifts in the cavity resonance.” The prior art teaches that the processor compares the measured signal to a reflection signal but there is no evidence that anticipates nor renders obvious that the reference signal is representative of the initial burst of signals. The reference signal in Maev is a recorded waveform whereas the representation signal in the claimed invention does not appear to be a recorded waveform. The claimed invention is advantageous because “the method enables utilizing an ultrasonic transducer to provide bursts of different pulse widths, amplitudes and frequencies to the sample and a processor to track cavity resonance as the amplitude of the bursts increase until the processor obtains a range of amplitude and frequency shifts in the cavity resonance in an efficient manner.” For these reasons, claims 1-20 are in a condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863